Name: Council Regulation (EEC) No 1529/82 of 25 May 1982 on the application of Decision No 5/81 of the EEC-Austria Joint Committee amending Protocols 1 and 2 to the Agreement between the European Economic Community and the said State
 Type: Regulation
 Subject Matter: EU institutions and European civil service;  European Union law;  Europe;  tariff policy;  international trade
 Date Published: nan

 21 . 6 . 82 Official Journal of the European Communities No L 174/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1529/82 of 25 May 1982 on the application of Decision No 5/81 of the EEC-Austria Joint Committee amending Protocols 1 and 2 to the Agreement between the European Economic Community and the said State THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAS ADOPTED THIS REGULATION : Article 1 For the purposes of application of the Agreement between the European Economic Community and the Republic of Austria, Decision No 5/81 of the Joint Committee shall apply in the Community. The text of the Decision is attached to this Regu ­ lation . Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the European Economic Community signed an Agreement with the Republic of Austria (') on 22 July 1972 which entered into force on 1 January 1973 ; Whereas, pursuant to Article 12a of the above Agreement, the Joint Committee adopted Decision No 5/ 81 amending Protocols 1 and 2 ; Whereas this Decision should be given effect in the Community, Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1982 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 May 1982 . For the Council The President L. TINDEMANS O OJ No L 300 , 31 . 12 . 1972 , p. 2 .